Citation Nr: 0727502	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-38 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for a skin disability.  




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1958 to November 1960.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Chicago Department of Veterans 
Affairs (VA) Regional Office (RO).  

A Travel Board hearing was held before the undersigned in 
July 2005.  The veteran was assisted at the hearing by an 
employee of the RO.  Unfortunately, the recording of that 
hearing could not be transcribed.  In an August 2005 letter, 
the Board advised the veteran of this, and offered him the 
choice of another Travel Board hearing, a hearing in 
Washington DC, a videoconference hearing, or to proceed 
without a hearing and have the case decided based on the 
record.  In September 2005 the replied both that he wanted to 
attend a Travel Board hearing and that he did not wish to 
appear at a hearing.  In October 2005 the Board remanded the 
case to the RO to schedule a hearing.  The RO made reasonable 
attempts to contact the veteran and clarify whether he still 
wanted a hearing, but was unsuccessful.  When an RO employee 
attempted to telephone the veteran, there was a message that 
the number had been changed.  At the new number, the employee 
was advised that the veteran was not available at such 
number.  A further search yielded no new number for the 
veteran.  As the veteran does not have a designated 
representative, contact through such individual or 
organization is not possible.  VA is not required "to turn up 
heaven and earth" to locate a veteran.  (See Hyson v. Brown, 
5 Vet. App. 262 (1993).  Consequently, the Board deemed that 
it was appropriate to begin evaluating the evidence of 
record.  

In July 2006 the Board again remanded the claim for further 
development to include obtaining VA outpatient records and 
Social Security Administration (SSA) records.  Since the July 
2006 Remand the veteran has been back in communication with 
VA but has not indicated that he desires another Board 
hearing.  He did submit evidence to the Board (received in 
January 2007), most of which is duplicative of the evidence 
already of record.  

The Board notes that the RO adjudicated the above claims de 
novo, apparently based on the Veteran's Claims Assistance Act 
(VCAA) as earlier claims for service connection for skin and 
back disability had been denied by the Board as not well 
grounded prior to the advent of the VCAA.  The procedural 
history for these previous denials is as follows: The veteran 
filed the initial claims in February 1996 and eventually 
appealed them to the Board.  A Travel Board hearing was held 
before a different Veteran's Law Judge in September 1997.  
The skin claim was then denied as not well grounded by the 
Board in March 1998 and the back claim was remanded to the RO 
for further development.  After the development was 
completed, the back claim was subsequently denied by the 
Board as not well grounded in January 2000.    The veteran 
then filed the current claims in November 2002.  In the 
October 2005 Remand, the Board decided to consider the 
veteran's claims de novo in like manner to the RO based on 
the advent of the VCAA.   


FINDINGS OF FACT

1.  It is not shown that a chronic low back disability was 
manifest in service; that arthritis of the low back was 
manifest in the first postservice year; or that the veteran's 
current low back disability is related to his service.

2.  It is not shown that the veteran's current skin 
disability is related to his service.  


CONCLUSION OF LAW

1.  Service connection for low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  Service connection for skin disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  A subsequent, August 2006, letter clarified 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  While neither letter advised 
the veteran verbatim to submit everything he had pertinent to 
his claims, they both explained the type of evidence 
necessary to substantiate his claims and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claims.  
Additionally, the August 2006 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  The February 2003 
rating decision, a September 2004 statement of the case (SOC) 
and a November 2006 SSOC provided the text of other 
applicable regulations and explained what the evidence showed 
and why the claims were denied.      
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  The November 2006 SSOC 
readjudicated the claims after all critical notice was given 
and the veteran had opportunity to respond.  The veteran is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Pursuant to the Board's March 
1998 Remand the RO specifically attempted to obtain records 
from Westside VA Medical Center (VAMC) from the 1970s forward 
as the veteran had indicated that he received low back 
treatment there during that time frame.  The response 
received was that the Westside VAMC only had records for the 
veteran from May 1994, other than a few earlier archived 
records (which did not pertain to low back treatment or 
disability).  The available records were then sent to the RO.  
Additionally, the veteran was provided with VA back and skin 
evaluations.  He has not identified any additional evidence 
pertinent to his claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service medical records reveal that on April 1958 pre-
induction examination the spine and skin were found to be 
normal.  February and March 1959 progress notes show the 
veteran complained of backache; it was noted that he hurt his 
back during physical training.  An October 1959 progress note 
shows that the veteran had some intertrigo in the inguinal 
area for which he was given Calamine lotion.  An August 3, 
1960 progress note shows the veteran complained of stiffness 
in the right lower back.  On August 18, 1960 separation 
examination both the spine and the skin were found to be 
normal; the veteran did not report any skin or back trouble.  

Private medical records from May 1995 to February 1996 show 
evaluation and treatment of low back disability.  A May 1995 
progress note states that the veteran had a chronic, 
longstanding history of arthritis in multiple joints 
approximately 20 years in duration.  The diagnostic 
assessment was fibromyalgia.  A June 1995 progress note shows 
that the veteran complained of discomfort in the shoulder, 
elbows, wrists and lumbosacral spine.  A September 1995 
pelvic X-ray report notes that the appearance of the right 
side of the L5 vertebral bodies suggested some degenerative 
change.  A December 1995 progress note reports lumbosacral 
spine problems.  A December 1995 X-ray report produced a 
diagnostic opinion of anomalous vertebra at the lumbosacral 
junction, suspected unilateral or bilateral pars defects and 
narrowing of the disc space between the lower lumbar vertebra 
and the adjacent sacrum.  A February 1996 progress note shows 
diagnostic impressions of fibromyalgia, stable and 
degenerative joint disease.  

On February 1996 VA skin examination the veteran reported a 
35 year history of generalized rash but more recently it had 
become recurrent on his chest and back and very pruritis.  He 
also reported that he had received an unknown treatment in 
Germany, where the rash began but had had no recent 
treatment.  The rash had been more pruritic when it was more 
generalized and the veteran reported current use of 
moisturizers on the lesions.  Physical examination showed 
multiple polyhedral violaceous papules on the mid chest and 
back.  There were no oral or penile lesions and there were 
post inflammatory hyperpigmented papules on the legs.  The 
diagnostic impression was lichen planus; the veteran was 
encouraged to make a follow up appointment for a biopsy to 
confirm the diagnosis and for treatment with topical 
steroids.  

On March 1996 VA spine examination the diagnostic impressions 
were muscular low back strain and mild degenerative changes 
of the lumbar spine with no radiculopathy.  The veteran 
reported pain in the low back and leg causing limitation of 
his activities.  Physical examination showed decreased range 
of motion of the spine, reproducible lumbar pain to palpation 
and some level or neurologic deficit.  X-rays showed mild 
degenerative changes of the lumbar spine.  

On his September 1996 Form 9 the veteran claimed that the 
back injury he sustained in service resulted in degenerative 
changes of the lumbar spine area over the years, causing 
chronic back pain which required medical and therapeutic 
treatment.  

At a September 1997 Board hearing the veteran testified that 
during service he was assigned to guard duty at a chemical 
and nuclear supply depot where he was inside the confinement 
area guarding the buildings; he felt that his current skin 
rash could have been caused by the chemicals housed in the 
warehouse.  He also testified that his back problem began 
during basic training.  He was pushed too hard while doing 
sit ups during physical training and his back snapped.  The 
medics came and took him to the dispensary where his back was 
examined and he was given medicine and rubs.  The veteran 
indicated that the back continued to bother him and after he 
was shipped to Germany he received heat treatment on the back 
every day until the treatment staff finally gave up on it and 
just gave him rubs for it.  At first he was not put on any 
kind of limited duty for his back but during his stay in 
Germany they did put him on TDY and special guard duty so he 
would not have to do any heavy lifting or extreme exercises.  
At the time of discharge his back continued to hurt all the 
time and he could not bend over for long without intense 
discomfort.  After service he worked in a factory that made 
kick plates and door handles.  He described the work as not 
strenuous, and indicated he could stand or sit while he 
worked according to his preference.  He did not have to bend 
over as he was running a drill press and only had to lift 
small items.  He did that for 6 years and was then a set up 
man for machines at another factory, which also was not a 
strenuous job.  He received treatment for low back problems 
in the 60s or 70s from a Dr. O; but Dr. O had since passed 
away, and he had no idea what might have happened to the 
medical records from that time as Dr. O's former office 
building had been torn down.  In addition, he had received 
treatment from the Westside VA some time around the late 
seventies.  The veteran further testified that he had no 
accidents or on the job injuries involving his back since 
service and that the treatment he was currently receiving 
consisted of heat treatments and pain killers.  He was 
retired, and on SSA disability, since 1995 due to muscle and 
back problems; his physician at UIC informed him that his 
skeletal disorder came from an old injury.  Regarding the 
skin disability, the veteran testified that he broke out with 
some kind of rash in service all over the lower part of his 
body and medical staff just gave him some stuff to rub on it.  
The rash eventually did go away but the veteran indicated 
that it kept recurring and at the time of discharge he had 
the rash in a few spots.  After service he started seeing Dr. 
O for the skin disorder but Dr. O could never determine a 
diagnosis.  At one point the veteran was sent to a specialist 
who indicated that the veteran had some sort of virus.  The 
veteran would take skin rubs for pain and indicated that the 
rash would go away for a time but then would recur again.  
Within a 12 month period he indicated that he had 
approximately 3 or 4 recurrences of the rash.  

On July 2004 VA low back examination, the pertinent diagnosis 
was chronic low back strain.  The veteran reported that he 
had had pain on a continuous basis throughout his military 
career and at the end of his tour of duty in Germany was put 
on special guard duty because his prior work in the artillery 
required frequent heavy lifting.  After discharge, the back 
pain progressively worsened up to the present.  He had 
continuous mid back pain without radiation at a level of 8-
9/10 in severity.  Physical examination showed no paraspinal 
spasm or localized tenderness and range of motion was 
somewhat limited.  Neurological evaluation did not produce 
any abnormal findings.  X-ray showed a decreased height of 
the L6-S1 disk space, which may have been congenital.  The 
examiner found that there were no clinical data available to 
support a connection between the veteran's original acute 
back injuries in service and his current low back problem.  
He opined that it was less likely than not that the veteran's 
current low back strain was related to his original military 
complaints.  

On July 2004 VA skin examination the diagnosis was mild 
hyperpigmentation of the legs.  The veteran reported that he 
had been breaking out since service.  He had broken out in 
the thighs in service but had developed a different current 
problem where he would wake up with welts that would last 
approximately 12 hours and were very itchy.  Physical 
examination showed mild post inflammatory hyperpigmentation 
on the lateral legs with no active lesions.  In the 
examiner's best estimation the veteran's current skin 
condition was not related to the skin conditions suffered 
with in service.  The history of lesions the veteran 
described was most consistent with hives, and did not seem to 
correlate with the diagnosis he was given in the service of 
intertrigo and the course of the disease was not that of a 
typical, or for that matter atypical, lichen planus.  

In January 2007 the veteran submitted an undated copy of part 
of the label of a medication, which he indicated he had 
received for his skin disability.  The veteran also submitted 
additional medication records, which were cumulative of those 
already of record.     

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low back disability

The veteran has a chronic low back disability; the July 2004 
VA examination produced a diagnosis of low back strain.  The 
evidence also establishes that he had at least a minor acute 
low back injury in service as the service medical records 
note that he hurt his back in physical training around 1959 
and also complained of back stiffness in August 1960.  
However, there is no competent evidence that any arthritis of 
the lumbar spine became manifest within the first postservice 
year and no competent evidence of record indicating a 
relationship between the acute injury in service and the 
veteran's current low back disability.   To the contrary, the 
July 2004 VA examiner specifically opined that it was less 
likely than not that the veteran's current low back strain 
was related to his original military complaints.  

The veteran alleges that his current low back disability, 
which may include arthritis became manifest in service, and 
that he received postservice treatment for the disability 
from Dr. O in the 60s and 70s.  While the veteran is 
competent to testify to his symptoms and to treatment he 
received, as a layperson, his allegations are not competent 
evidence of an arthritis diagnosis or of a medical nexus.  
"Where the determinative issue involves medical causation 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Given that there is 
no competent evidence of manifestation of arthritis within 
the first postservice year; no competent evidence of record 
of a nexus between low back injury in service and current low 
back disability; and that a VA medical opinion specifically 
indicates that it is less likely than not that such a nexus 
exists, the preponderance of the evidence is against a 
finding of service connection on a direct or presumptive 
basis.  The preponderance of the evidence is against this 
claim and it must be denied.    

Skin Disability

At the outset, the Board notes that in January 2007, the 
veteran submitted an undated copy of part of a label of 
apparent skin medication directly to the Board without a 
waiver of initial RO consideration.  If this evidence were 
probative, a waiver would be required before the Board could 
consider it, as it has not been considered by the RO.  
However, the evidence is not probative (as the copy does not 
identify the medication in question, does not identify the 
problem for which it was prescribed, and does not identify 
when it was prescribed.  Consequently, it is of no probative 
value regarding a nexus between a skin disability in service 
and any current skin disability.  As that is the element of 
service connection that is unestablished in this case (See 
discussion directly below) a waiver of RO initial 
consideration is not necessary.  

The evidence of record appears to show at least some level of 
current skin disability as the July 2004 VA examination 
showed a diagnosis of mild hyperpigmentation of the legs.  
However, there is no evidence of record that any current skin 
disability is related to service.  To the contrary, the July 
2004 VA skin examiner specifically opined that in his best 
estimation the veteran's current skin condition was not 
related to the skin conditions he had in service (explaining 
that the history of lesions described by the veteran was most 
consistent with hives and did not seem to correlate with the 
diagnosis of intertrigo in service).  Notably, the prior, 
February 1996, VA examination did not include an opinion 
regarding a nexus between the condition and service.  Because 
he is a layperson, the veteran's allegations that his current 
skin disability is related to service are not competent 
evidence.  See Espiritu, supra.

Given the absence of any competent evidence in favor of a 
nexus between service and current skin disability and a 
specific VA opinion against there being such a nexus, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a skin disability.  Accordingly, 
the claim must be denied.    
ORDER

Service connection for low back disability is denied.  

Service connection for skin disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


